               Case 1:20-cv-04700-VSB Document 34 Filed 08/02/21 Page 1 of 6




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------- X
                                                           :
 CARLOS BATEN RAMIREZ, et al.,                             :                             8/2/2021
                                                           :
                                          Plaintiffs,      :
                                                           :         20-CV-4700 (VSB)
                            -v-                            :
                                                           :               ORDER
                                                           :
 AAM RESTAURANT LLC d/b/a                                  :
 BISTANGO, et al.,                                         :
                                                           :
                                          Defendants. :
                                                           :
--------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          The parties have advised me that they have reached an amended settlement agreement in

 this Fair Labor Standards Act (“FLSA”) case. (Doc. 31.) Parties may not privately settle FLSA

 claims with prejudice absent the approval of the district court or the Department of Labor. See

 Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). In the absence of

 Department of Labor approval, the parties must satisfy this Court that their settlement is “fair and

 reasonable.” Velasquez v. SAFI-G, Inc., 137 F. Supp. 3d 582, 584 (S.D.N.Y. 2015). For the

 reasons stated herein, I find that the settlement of the parties is fair and reasonable and therefore

 approve it.

          I.       Legal Standard

          To determine whether a settlement is fair and reasonable under the FLSA, I “consider the

 totality of circumstances, including but not limited to the following factors: (1) the [plaintiff’s]

 range of possible recovery; (2) the extent to which the settlement will enable the parties to avoid

 anticipated burdens and expenses in establishing their respective claims and defenses; (3) the



                                                          1
          Case 1:20-cv-04700-VSB Document 34 Filed 08/02/21 Page 2 of 6




seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the

product of arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud

or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal

quotation marks omitted).

       “In addition, if attorneys’ fees and costs are provided for in the settlement, district courts

will also evaluate the reasonableness of the fees and costs.” Fisher v. SD Prot. Inc., 948 F.3d

593, 600 (2d Cir. 2020). In requesting attorneys’ fees and costs, “[t]he fee applicant must submit

adequate documentation supporting the [request].” Id. The Second Circuit has described a

presumptively reasonable fee as one “that is sufficient to induce a capable attorney to undertake

the representation of a meritorious civil rights case.” Restivo v. Hessemann, 846 F.3d 547, 589

(2d Cir. 2017) (internal quotation marks omitted). A fee may not be reduced “merely because

the fee would be disproportionate to the financial interest at stake in the litigation.” Fisher, 948

F.3d at 602 (quoting Kassim v. City of Schenectady, 415 F.3d 246, 252 (2d Cir. 2005)). An

award of costs “normally include[s] those reasonable out-of-pocket expenses incurred by the

attorney and which are normally charged fee-paying clients.” Reichman v. Bonsignore, Brignati

& Mazzotta P.C., 818 F.2d 278, 283 (2d Cir. 1987) (internal quotation marks omitted).

       “When a district court concludes that a proposed settlement in a FLSA case is

unreasonable in whole or in part, it cannot simply rewrite the agreement, but it must instead

reject the agreement or provide the parties an opportunity to revise it.” Fisher, 948 F.3d at 597.

       II.     Discussion

       Pursuant to my Order of May 13, 2021, (Doc. 30), and following a court-ordered

mediation with Mediator Marilyn Kunstler, the parties submitted a letter detailing why they

believed the settlement reached in this action, and the contemplated attorney’s fees, are fair and



                                                  2
          Case 1:20-cv-04700-VSB Document 34 Filed 08/02/21 Page 3 of 6




reasonable, (Doc. 31). However, during my review of the parties’ letter, I noted a discrepancy

between the settlement amounts described in the parties’ letter and their agreement; therefore, I

ordered the parties to file a supplemental letter clarifying the total settlement amount reached.

(Doc. 32.) On July 9, 2021, the parties submitted a supplemental letter and amended settlement

agreement correcting the erroneous figure in their previous letter and clarifying the settlement

amount. (Doc. 33.)

        I have now independently reviewed the settlement agreement and the supporting

evidence in order to determine whether the terms of the settlement agreement are fair,

reasonable, and adequate. I believe that they are and therefore approve the settlement agreement

of the parties.

                  A.    Settlement Amount

        I first consider the settlement amount. The agreement provides for a total settlement

amount of $200,000 and a distribution to Plaintiffs of $134,000, excluding attorney’s fees and

expenses. (Doc. 33-1, at 2.) Counsel represents that Plaintiffs believe that they are collectively

entitled to $481,732.25 in back wages and would be entitled to $1,115,284.51 if they recovered

in full for their claims, excluding attorneys’ fees and costs. (Doc. 31, at 2; see Doc. 31-2.)

While the settlement amount is therefore only a fraction of the total amount Plaintiffs claim is

owed to them, the parties argue that this settlement is fair in light of the litigation and collection

risks particular to this case.

        Plaintiffs allege that they were employed at Defendants’ now-closed Italian restaurant as

cooks, dishwashers, deliverymen, and busboys. (Doc. 31, at 1.) They allege Defendants

engaged in a variety of FLSA and NYLL violations, including failure to pay appropriate

minimum wage and overtime, notice and recordkeeping violations, unpaid spread of hours, and

unlawful deductions from tips and wages. (Id.) The parties append to their submission a
                                                   3
          Case 1:20-cv-04700-VSB Document 34 Filed 08/02/21 Page 4 of 6




damages chart reflecting the relevant pay periods, hours worked and unpaid for, and

corresponding amounts sought by each Plaintiff from Defendants. (Doc. 31-2.) Defendants

deny that Plaintiffs worked spread of hours and contend that the overtime damages sought by

Plaintiffs were exaggerated. (Doc. 31, at 1.) Defendants also deny any willful violations of the

FLSA. (Id. at 1–2.)

       Plaintiffs filed their complaint over a year ago, (see Doc. 1), and on January 25, 2021, I

approved the parties’ proposed case management plan, (Doc. 24). The parties began exchanging

paper discovery, engaged in extensive negotiations, and participated in a court-ordered

mediation, suggesting that the settlement amount reflects the strengths of the parties’ respective

cases based on the documentary evidence available and that their settlement discussions were

well-considered. (See Doc. 31, at 3.) In addition, the litigation risks and potential costs of

continued litigation militate in favor of settlement of this case. Taking into consideration the

difficulties of collecting from a restaurant that has since closed, continuing further with the

litigation would introduce uncertainty and Plaintiffs would have to expend time and money on

further discovery, motion practice, and trial. (See id. at 2.) If the litigation were to continue,

Defendants would have to expend time and money on further discovery, motion practice, and

trial, thereby potentially diminishing amounts available to settle this case. Moreover, any

recovery Plaintiffs did eventually receive would be delayed. Finally, there is no basis for me to

believe that there was any fraud or collusion involved in the settlement. The parties’ settlement

agreement appears to have been the result of arm’s-length negotiations between counsel

experienced in wage and hour matters. (See id. at 3.) Therefore, based on the representations of

the parties and my own analysis of the totality of the circumstances present here, I find that the

settlement agreement appears to be a fair and reasonable resolution of this dispute.



                                                  4
          Case 1:20-cv-04700-VSB Document 34 Filed 08/02/21 Page 5 of 6




                B.      Attorney’s Fees

        I next consider the attorney’s fees contemplated in the settlement agreement. The

attorney’s fees sought are $66,000. (Doc. 33-1, at 2; Doc. 33, at 1.) The attorney’s fees

represent 33% of the total $200,000 settlement amount. (Id.) In support of this request,

Plaintiff’s counsel has submitted its billing records and costs in this case. (Doc. 31-3.) Based on

a total of 55.84 hours (billed at a rate of $450 per hour for Managing Partner Michael Faillace

and a rate of $350 per hour for associate Clela A. Errington), in addition to filing and service

costs of $499, Plaintiff’s counsel’s lodestar in this case comes up to $16,406.50. (Id. at 7.)

While this case is still at an early stage, it is clear that Plaintiffs’ counsel has expended time on at

least the following: investigating and researching Plaintiffs’ claims; amending the complaint;

participating in mediation; and negotiating and executing the settlement. (Id. at 1–7.)

        Although the total attorney’s fees sought are approximately four times the actual lodestar

amount, courts regularly approve attorney’s fees of one-third of the settlement amount in FLSA

cases. See, e.g., Pinzon v. Jony Food Corp., No. 18-CV-105 (RA), 2018 WL 2371737, at *3

(S.D.N.Y. May 24, 2018) (approving a 33% fee request with a lodestar multiplier of 5.23); see

also Shapiro v. JPMorgan Chase & Co., Nos. 11 Civ. 8331(CM)(MHD), 11 Civ. 7961(CM),

2014 WL 1224666, at *24 (S.D.N.Y. Mar. 24, 2014) (“Lodestar multipliers of nearly 5 have

been deemed common by courts in this District.”) (internal quotation marks omitted); Johnson v.

Brennan, No. 10 Civ. 4712(CM), 2011 WL 4357376, at *20 (S.D.N.Y. Sept. 16, 2011) (“Courts

regularly award lodestar multipliers from two to six times lodestar.”).

        In light of this analysis, I find the attorney’s fees contemplated in the settlement

agreement to be fair and reasonable.




                                                   5
         Case 1:20-cv-04700-VSB Document 34 Filed 08/02/21 Page 6 of 6




     III.    Conclusion

     For the foregoing reasons, the settlement agreement of the parties is hereby APPROVED.

     The Clerk of Court is respectfully directed to close the case.

     SO ORDERED.


Dated:        August 2, 2021
              New York, New York
                                                  ________________________________
                                                  Vernon S. Broderick
                                                  United States District Judge




                                              6
